Exhibit 10.4

CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”), dated as of January 24,
2013, by and between NORWEGIAN CRUISE LINE holdings LTD., a company organized
under the laws of Bermuda (“Norwegian”) and TPG Viking I, Inc., a Cayman
company, TPG Viking II, Inc., a Cayman company and TPG Viking AIV III, L.P., a
Delaware limited partnership (each, a “Holder”, and collectively, the “Holders”)
and TPG Viking I, L.P., a Cayman limited partnership, and TPG Viking II, L.P., a
Cayman limited partnership.

WHEREAS, prior to the date hereof, TPG Viking I, L.P. and TPG Viking II, L.P.
have distributed 100% of the ordinary shares, par value USD.0012 per share (“NCL
Shares”), of NCL Corporation Ltd., a company organized under the laws of Bermuda
(“NCL”), held by TPG Viking I, L.P. and TPG Viking II, L.P. to TPG Viking I,
Inc. and TPG Viking II, Inc. respectively;

WHEREAS, each Holder owns the number of NCL Shares set forth opposite such
Holder’s name on Schedule I hereto (the “Contributed Shares”) and such Holder,
together with NCL Investment Limited., NCL Investment II Ltd., and Star NCLC
Holdings Ltd. (collectively, the “Investors”) collectively own 100% of the
issued and outstanding NCL Shares;

WHEREAS, on October 26, 2010, NCL filed a registration statement on Form S-1
with the United States Securities and Exchange Commission (the “SEC”),
Registration No. 333-170141 (the “Initial Registration Statement”), for an
initial public offering of ordinary shares pursuant to the Securities Act of
1933, as amended (the “Securities Act”), and NCL has filed amendments of the
Initial Registration Statement from time to time thereafter;

WHEREAS, in connection with the initial public offering, Norwegian was formed to
effectuate a corporate reorganization whereby, among other things, the Investors
(or their affiliates) will contribute the NCL Shares held by them to Norwegian
in exchange for newly issued shares of Norwegian, following which NCL will
become a majority-owned subsidiary of Norwegian (the “Restructuring
Transactions”);

WHEREAS, the Board has previously approved and authorized Norwegian to replace
NCL as the issuer in the initial public offering and for Norwegian to prepare,
execute and file a registration statement on Form S-1 with the SEC, Registration
No. 333-175579 (the “Initial NCLH Registration Statement”), covering the sale of
ordinary shares of the Company to the public, such Initial NCLH Registration
Statement having been filed with the SEC on July 15, 2011;

WHEREAS, amendments to the Initial NCLH Registration Statement were filed with
the SEC on October 21, 2011, November 1, 2012, November 30, 2012 and January 2,
2013;

WHEREAS, in order to implement the Restructuring Transactions, the Holders now
wish to contribute their Contributed Shares to Norwegian directly or through any
of their affiliates in exchange for the number of ordinary shares, par value
USD.001 per share, of Norwegian (the “New Shares”) set forth opposite such
Holder’s name on Schedule I hereto (the “Contribution”);



--------------------------------------------------------------------------------

WHEREAS, immediately following the Contribution, TPG Viking I, Inc. and TPG
Viking II, Inc., which hold all of the limited partnership interests in TPG
Viking I, L.P. and TPG Viking II, L.P. respectively before the Restructuring
Transactions, shall commence the process of liquidation and distribute all of
the New Shares received in the Contribution by it to its equity holders as
liquidating distributions;

WHEREAS, the Contribution and the liquidation of TPG Viking I, Inc. and TPG
Viking II, Inc. are intended to qualify as a “reorganization” as described in
Section 368 of the Internal Revenue Code of 1986, as amended (the “Code”), and
this Agreement is intended to constitute a “plan of reorganization” within the
meaning of the regulations promulgated under Section 368 of the Code;

WHEREAS, in connection with the Restructuring Transactions and the initial
public offering of ordinary shares of Norwegian (the “Norwegian IPO”), Norwegian
and the Investors or their affiliated funds shall enter into that certain
Amended and Restated Shareholders’ Agreement of Norwegian (the “New
Shareholders’ Agreement”) with respect to the New Shares, on substantially
similar terms as the existing NCL Shareholders’ Agreement, dated as of
August 17, 2007 (the “Existing Shareholders’ Agreement”).

NOW, THEREFORE, for and in consideration of the mutual agreements and covenants
contained herein, the parties hereto hereby agree as follows:

1. Contribution and Exchange.

Pursuant to the terms and conditions hereof, on the Closing Date (as defined
below):

(a) Each Holder or any of their affiliates shall irrevocably contribute, convey
and assign all of its right, title and interest in its Contributed Shares to
Norwegian in exchange for its New Shares, and such Holder shall assume the
right, title and interest in its New Shares.

(b) Norwegian shall assume the right, title and interest in the Contributed
Shares, and shall in exchange, issue the New Shares to each Holder.

(c) The number of New Shares to be issued to each Holder or its affiliate shall
be based on the per share purchase price for the New Shares in the Norwegian IPO
and shall be calculated as set forth on Schedule I hereto; provided that
immediately following the contribution by the Investors and their affiliates of
all of the NCL Shares to Norwegian and prior to the consummation of the
Norwegian IPO, each Investor’s (including its affiliates) ownership percentage
in Norwegian represented by the number of New Shares to be issued to such
Investor (or its affiliates) shall be equal to such Investor’s (including its
affiliates) ownership percentage in NCL represented by such Investor’s
(including its affiliates) NCL Shares immediately prior to the contribution of
the NCL Shares.

 

2



--------------------------------------------------------------------------------

(d) Each Holder or their respective affiliates that hold New Shares, the other
Investors or their respective affiliates that hold New Shares and Norwegian
shall enter into and execute the New Shareholders’ Agreement.

2. Closing.

The consummation of the Contribution and the other transactions contemplated by
this Agreement (the “Closing”) shall take place immediately prior to the
consummation of the Norwegian IPO on the date on which the Norwegian IPO is
consummated (the “Closing Date”) at the offices of O’Melveny & Myers LLP, Times
Square Tower, 7 Times Square, New York, NY 10036 or at such other location as
the parties hereto shall agree.

3. Closing Conditions.

The Closing shall be subject to the satisfaction of the following conditions
unless waived in writing by Norwegian and the Holders:

(a) The conditions to the consummation of the Norwegian IPO (other than the
completion of the Restructuring Transactions) shall have been satisfied or
waived.

(b) The respective representations and warranties made in this Agreement by each
Holder and Norwegian shall be true and correct on the date when made and as of
the Closing Date with the same effect as if made on and as of the Closing Date,
and each Holder and Norwegian shall have performed or complied in all material
respects with all covenants and agreements to be performed by it under this
Agreement.

(c) Simultaneously with the Closing, each of the other Investors shall have
contributed its NCL Shares for New Shares pursuant to a contribution and
exchange agreement in substantially the same form as this Agreement.

(d) Each of the documents in Section 4 shall have been delivered to Norwegian or
the Holders, as the case may be.

4. Closing Deliveries.

(a) At the Closing, Norwegian shall deliver to each Holder the New Shareholders
Agreement, duly executed by Norwegian and the Investors or their affiliates that
hold New Shares and Genting Hong Kong Limited (other than the Holders).

(b) At the Closing, the Holders shall deliver to Norwegian (i) the share
certificates evidencing its Contributed Shares, together with a duly executed
share transfer form, and (ii) the New Shareholders Agreement, duly executed by
each Holder or their affiliates that hold New Shares.

 

3



--------------------------------------------------------------------------------

5. Representations of the Holder.

Each Holder hereby represents and warrants to Norwegian as follows:

(a) Such Holder is the legal and beneficial owner of its Contributed Shares, and
has good and valid title to such Contributed Shares, free and clear of any and
all liens, mortgages or other encumbrances. At the Closing, such Holder or its
applicable affiliate will transfer good and valid title to such Contributed
Shares, free and clear of all liens, mortgages or other encumbrances. There is
no contract between such Holder and any other person with respect to the
acquisition, disposition or voting of, or any other matters pertaining to, the
Contributed Shares, except for the Existing Shareholders’ Agreement.

(b) Such Holder has such knowledge and experience in financial and business
matters that it is capable of utilizing the information made available to such
Holder, to evaluate the merits and risks of the transactions contemplated by
this Agreement and to make an informed investment decision with respect thereto.
Such Holder is aware that its investment in its New Shares is highly speculative
and it is able, without impairing its financial condition, to hold its New
Shares for an indefinite period of time and to suffer a complete loss of its
investment.

(c) Such Holder understands and acknowledges that the issuance of its New Shares
has not been considered or approved by any governmental or other entity save for
the approval of the Bermuda Monetary Authority under the Exchange Control Act of
1972 (and regulations thereunder).

(d) Such Holder recognizes that an investment in its New Shares involves certain
risks, and has taken full cognizance of, and understands all of, the risk
factors related to the exchange for its New Shares. Such Holder has consulted
with its professional, tax and legal advisors with respect to the federal,
state, local and foreign income tax consequences of its ownership of its New
Shares.

(e) Such Holder has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly executed and delivered by or for and behalf of such Holder and
constitutes the legal and binding obligation of such Holder, enforceable against
such Holder in accordance with its terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws of
general application that may affect the enforcement of creditor’s rights
generally and by general equitable principles.

(f) The execution, delivery and performance by such Holder of this Agreement
does not (i) violate any provision of law, statute, rule or regulation
applicable to such Holder or any of its affiliates or any ruling, writ,
injunction, order, judgment or decree of any court, administrative agent or
other governmental body applicable to such Holder or any of its affiliates, or
(ii) conflict with or result in any breach of such Holder’s or such affiliates’
organizational documents or any of the terms, conditions or provisions of, or
constitute (with due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under, or result in the
creation of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of such Holder or any of its affiliates under any note,
indenture, mortgage, lease agreement, or other agreement, contract or instrument
to which such Holder is a party or by which such Holder’s or such affiliates’
property is bound or affected.

 

4



--------------------------------------------------------------------------------

(g) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or entity is required
on the part of such Holder or any of its affiliates in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

(h) Such Holder understands the transferability of its New Shares is restricted.

(i) The New Shares are being acquired by such Holder or its affiliates for its
own account only for investment and are not being acquired with a view towards
resale or further distribution. Such Holder understands that its New Shares are
not registered for sale under the Securities Act or otherwise and that its New
Shares cannot be offered for sale or sold by such Holder or by anyone acting for
such Holder’s account or on such Holder’s behalf without the registration of its
New Shares and/or the fulfillment of other regulatory requirements.

(j) In addition to any legend required by the Amended and Restated Bye-Laws of
Norwegian, as evidence of the restrictions on transfer, the following legend (or
a substantially similar legend) will be placed on the certificate or
certificates evidencing the New Shares:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT PURPOSES ONLY AND HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS. THESE
SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
AN EXEMPTION THEREFROM UNDER SAID ACT OR LAWS. THE SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE ALSO SUBJECT TO A SHAREHOLDERS AGREEMENT DATED AS OF
JANUARY 24, 2013 BY AND AMONG NORWEGIAN CRUISE LINE HOLDINGS, LTD. (THE
“COMPANY”) AND THE OTHER PARTIES NAMED THEREIN. THE TERMS OF SUCH SHAREHOLDERS
AGREEMENT INCLUDE, AMONG OTHER THINGS, RESTRICTIONS ON TRANSFER. A COPY OF SUCH
AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF
UPON WRITTEN REQUEST.”

6. Representations and Warranties of Norwegian.

Norwegian represents and warrants to the Holders and their affiliates as
follows:

(a) Norwegian is a company duly organized, validly existing and in good standing
under the laws of Bermuda (or such comparable status under the laws of Bermuda),
has all requisite power and authority to own or lease and operate its properties
and assets and to carry on its business as now conducted and as proposed to be
conducted, is duly qualified or licensed to do business and is in good standing
as a foreign entity in all jurisdictions in which it owns or leases property or
in which the conduct of its business requires it so to qualify or be licensed,
except where the failure to be so licensed or qualified has not had a material
adverse effect with respect to Norwegian.

 

5



--------------------------------------------------------------------------------

(b) Norwegian has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement. This Agreement has been duly and
validly executed and delivered by Norwegian and constitutes the legal and
binding obligation of Norwegian, enforceable against Norwegian in accordance
with its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application that
may affect the enforcement of creditor’s rights generally and by general
equitable principles.

(c) The execution, delivery and performance by Norwegian of this Agreement does
not (i) violate any provision of law, statute, rule or regulation applicable to
Norwegian or any of its subsidiaries or any ruling, writ, injunction, order,
judgment or decree of any court, administrative agent or other governmental body
applicable to Norwegian or any of its subsidiaries, or (ii) conflict with or
result in any breach of Norwegian’s or such subsidiaries’ organizational
documents or any of the terms, conditions or provisions of, or constitute (with
due notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under, or result in the creation of,
any lien, security interest, charge or encumbrance upon any of the properties or
assets of Norwegian or any of its subsidiaries under any note, indenture,
mortgage, lease agreement, or other agreement, contract or instrument to which
Norwegian or its subsidiaries is a party or by which its or such subsidiaries’
property is bound or affected.

(d) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or entity is required
on the part of Norwegian or any of its subsidiaries in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, except as contemplated by this Agreement or as shall be
obtained or provided prior to the Closing Date.

(e) Norwegian will be treated as a corporation for U.S. federal income tax
purposes and will make an election on U.S. Internal Revenue Service Form 8832 to
establish such treatment, such that any U.S. trade or business it is engaged in
will not be attributable to the Holders or any of their affiliates under section
875 of the Code immediately upon the Restructuring Transactions.

7. Miscellaneous.

This Agreement may not be amended or waived except by an instrument in writing
signed on behalf of each of the parties hereto. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Each party to this Agreement shall
bear its own expenses incurred in connection with this Agreement and the
transactions contemplated by this Agreement. Each of the parties hereto shall
perform such further acts and execute such further documents as may be necessary
to carry out and give full effect to the provisions of this Agreement and the
intentions of the parties as reflected thereby. This Agreement (including the
documents and instruments referred to herein) (a) constitutes the entire
agreement between the parties hereto in respect of the subject

 

6



--------------------------------------------------------------------------------

matter hereof and supersedes all other prior agreements and understandings, both
written and oral, among the parties hereto with respect to such subject matter
and (b) is not intended to confer upon any other person any rights or remedies
hereunder. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York. This Agreement may be executed in two or more
counterparts each of which shall be deemed an original but all of which together
shall constitute but a single agreement. Facsimile counterpart signatures to
this Agreement shall be acceptable and binding.

* * * * *

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Contribution and
Exchange Agreement as of the date first written above.

 

NORWEGIAN CRUISE LINE HOLDINGS LTD. By:  

/s/ Daniel S. Farkas

  Name: Daniel S. Farkas   Title: Senior Vice President and General Counsel TPG
PARTIES: TPG VIKING I, L.P. By:   TPG Viking AIV GenPar, L.P.,   its general
partner By:   TPG Viking AIV GenPar Advisors, Inc.   its general partner By:  

/s/ Ronald Cami

  Name: Ronald Cami   Title: Director TPG VIKING II, L.P. By:   TPG Viking AIV
GenPar, L.P.,   its general partner By:   TPG Viking AIV GenPar Advisors, Inc.  
its general partner By:  

/s/ Ronald Cami

  Name: Ronald Cami   Title: Director

[CONTRIBUTION AND EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

TPG VIKING AIV III, L.P. By:   TPG Viking AIV GenPar, L.P.   its general partner
By:   TPG Viking AIV GenPar Advisors, Inc.   its general provider By:  

/s/ Ronald Cami

  Name: Ronald Cami   Title: Director

 

TPG VIKING I, INC. By:  

/s/ Ronald Cami

  Name: Ronald Cami   Title: Director TPG VIKING II, INC. By:  

/s/ Ronald Cami

  Name: Ronald Cami   Title: Director

[CONTRIBUTION AND EXCHANGE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I1

Ownership of Holder

 

Holder

   Contributed Shares      New Shares  

TPG VIKING I, INC.

     1,957,525         16,493,423   

TPG VIKING II, INC.

     576,118         4,854,169   

TPG VIKING AIV III, L.P.

     91,357         769,742   

 

1 

Schedule I reflects the cancellation of the original shares of Norwegian that
were issued to the Holders.